DYK, Circuit Judge.

ORDER

Scantibodies Clinical Laboratory, Inc. et al. (Scantibodies) submit a motion to stay proceedings in the United States District Court for the Southern District of California, until this court decides the issues that Scantibodies raises in its appeal. We consider whether we have jurisdiction over this appeal.
Nichols Institute Diagnostics, Inc. (Nichols) is the sole licensee of a patent related to a peptide. Nichols sued Scantibodies for infringement of the patent. Scantibodies moved for summary judgment of invalidity, arguing that the patent was invalid for failure to name a fourth inventor. While that motion was pending, the owner of the patent applied for correction of inventorship with the Patent and Trademark Office. The PTO granted the application to add the fourth inventor. The district court held that the correction of inventorship rendered the motion for summary judgment moot and that Scantibodies could raise later the issue of the alleged deceptive intent of the fourth inventor. Scantibodies appealed.
Scantibodies does not make any arguments concerning the basis for this court’s jurisdiction over the district court’s interlocutory order. Nor can we discern any basis for our jurisdiction. There is no final judgment or appealable order pursuant to 28 U.S.C. §§ 1292 or 1295.
Accordingly,
IT IS ORDERED THAT:
(1) Scantibodies’ appeal is dismissed for lack of jurisdiction.
(2) Scantibodies’ motion for a stay is moot.